Citation Nr: 0624501	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's mechanical low back pain with degenerative 
joint disease.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1984 to April 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which, in 
pertinent part, established service connection for mechanical 
low back pain with degenerative joint disease and assigned a 
noncompensable evaluation for that disability.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
lumbosacral spine disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased evaluation.  However, the Court did not provided a 
specific name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
evaluation for the veteran's mechanical low back pain with 
degenerative joint disease.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue is styled.  


FINDING OF FACT

The veteran's service-connected chronic lumbosacral spine 
disability has been objectively shown to be manifested by no 
more that degenerative disc disease; osteoarthritis 
established by X-ray studies; a lumbar spine range of motion 
of forward flexion to 92 degrees, extension to 27 degrees; 
right lateral flexion to 37 degrees, left lateral flexion to 
38 degrees, right rotation to 31 degrees, and left lateral 
rotation to 32 degrees; and low back pain.  



CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for the 
veteran's mechanical low back pain with degenerative joint 
disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5242, 5243 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the evaluation of the veteran's 
service-connected lumbosacral spine disability, the Board 
observes that the RO issued a VCAA notice to the veteran in 
July 2003 which informed him of the evidence generally needed 
to support a claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran advances that 
the examination report is inadequate for rating purposes as 
the examiner "only focused on [the] positive and may have 
embellished."  He requested to be afforded a further 
evaluation.  The Board has reviewed the examination report 
and finds that it is sufficient.  The fact that an 
examination report does not support a veteran's claim does 
not, in and by itself, render it inadequate for rating 
purposes.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial compensable evaluation and 
effective date for his lumbosacral spine disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of the initial evaluation for his mechanical low back 
pain with degenerative joint disease given the favorable 
outcome below.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  


II.  Historical Review

The veteran's service medical records reflect that he 
exhibited lumbosacral spine arthrosis (osteoarthritis) on 
repeated X-ray studies.  The  report of a November 2003 VA 
examination for compensation purposes conducted prior to 
service separation conveys that the veteran exhibited 
lumbosacral spine degenerative disc disease and arthrosis on 
X-ray and magnetic resonance imaging studies.  The veteran 
was diagnosed with mechanical low back pain due to mild 
[degenerative joint disease].  In April 2004, the RO 
established service connection for mechanical low back pain 
with degenerative joint disease and assigned a noncompensable 
evaluation for that disability.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Lumbosacral 
osteoarthritis is to be evaluated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005) and the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
General Rating Formula directs that a 10 percent evaluation 
is warranted where there is either forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; a combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation requires either forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation requires 
forward flexion of the cervical spine of 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for either unfavorable 
ankylosis of the entire cervical spine; forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2005).  

Intervertebral disc syndrome (degenerative disc disease) 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.§ 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2005).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation requires incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

At the November 2003 VA examination for compensation 
purposes, the veteran complained of low back pain which was 
exacerbated by prolonged standing and kneeling and walking at 
a slow pace.  Prior magnetic resonance imaging and X-ray 
studies of the lumbosacral spine were reported to have 
revealed findings consistent with degenerative disc disease 
and arthrosis (osteoarthritis).  On examination of the 
lumbosacral spine , the veteran exhibited a range of motion 
of forward flexion to 92 degrees actively and 95 degrees 
passively, extension to 27 degrees actively and 30 degrees 
passively, right lateral flexion to 37 degrees actively and 
40 degrees passively, left lateral flexion to 38 degrees 
actively and 40 degrees passively, right rotation to 31 
degrees actively and to 33 degrees passively, and left 
rotation to 32 degrees actively and to 34 degrees passively; 
episodic low back pain; and no paraspinal muscle spasm or 
tenderness to palpation.  The veteran was diagnosed with 
"mechanical low back pain due to mild [degenerative joint 
disease]."  The examiner commented that "there is mild 
decrease in range of motion when the patient is acutely 
symptomatic" and "no limitation on today's exam."  

In his July 2004 notice of disagreement, the veteran advances 
that his service-connected lumbosacral spine disability 
encompasses degenerative disc disease and associated 
radiculopathy.  He clarified that his lumbosacral spine 
disability rendered him unable to walk or to stand for 
periods in excess of 20 to 30 minutes and significantly 
interfered with his vocational pursuits.  

In his January 2005 Appeal to the Board (VA Form 9), the 
veteran advanced that the November 2003 VA examination for 
compensation purposes did not accurately reflect his 
lumbosacral spine disability picture.  He stated that he 
could not perform any employment which required prolonged 
periods of standing or kneeling.  The veteran believed that 
the record supported assignment of at least a 20 percent 
evaluation for his service-connected disability.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service-connected lumbosacral spine disability has 
been shown to encompass both degenerative disc disease and 
osteoarthritis established by X-ray studies.  On examination, 
the veteran's lumbosacral spine disability has been 
objectively shown to be manifested by no more than lumbar 
spine limitation of motion of forward flexion to 92 degrees, 
extension to 27 degrees; right lateral flexion to 37 degrees, 
left lateral flexion to 38 degrees, right rotation to 31 
degrees, and left lateral rotation to 32 degrees and low back 
pain.  There is no objective evidence of any incapacitating 
episodes associated with the veteran's lumbosacral spine 
degenerative disc disease.  Such findings do not merit 
assignment of a compensable evaluation under the provisions 
of either the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a (2005).  

As the veteran's lumbosacral spine disability had been shown 
to be manifested by osteoarthritis established by X-ray 
studies and limitation of motion which is not compensable 
under the appropriate diagnostic criteria, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5003 direct that a 10 
percent evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (2005).  In the absence of a 
compensable lumbosacral spine limitation of motion, an 
initial 10 percent evaluation and no more is warranted for 
the veteran's chronic lumbosacral spine disability.  


ORDER

An initial 10 percent evaluation, but not greater, for the 
veteran's mechanical low 


back pain with degenerative joint disease is granted subject 
to the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


